DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a superconducting circuit system comprising: a substrate with a circular cross section having a first conductive layer bonded thereto; an amorphous Re layer with a thickness of between 10 nm and 1000 nm deposited over the first conductive layer, and a second conductive layer bonded to the amorphous Re layer, in combination with all other features claimed.
 	Regarding claims 2-7 and 11, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 8: 
The prior art does not teach or suggest a superconducting circuit system comprising: a first conductive layer bonded to a substrate; an amorphous Re layer with a thickness of between 10 nm and 1000 nm deposited over the first conductive layer; a second conductive layer bonded to the amorphous layer; one pair of layers between the first conductive layer and the amorphous Re layer that comprise another amorphous Re layer and another conductive layer; in combination with all other features claimed. 

The following is an examiner’s statement of reasons for allowance of claim 15: 
The prior art does not teach or suggest a method of fabricating at least one superconducting circuit, the method comprising: a via between two layers of a multilayer circuit board; a first electroless plating conductive layer applied on to a wall of the via; electroplating an amorphous Re layer with a thickness of 10 nm to 1000 nm above the first conductive layer, applying a second conductive layer onto the amorphous Re layer; in combination with all other features claimed.
 	Regarding claims 16-20 these claims are allowed based on their dependence on the allowable independent claim 15 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847